114 U.S. 60 (1885)
ST. LOUIS & SAN FRANCISCO RAILWAY COMPANY & Others
v.
WILSON.
Supreme Court of United States.
Submitted March 2, 1885.
Decided March 23, 1885.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*61 Mr. James O. Broadhead for Seligmans, appellants.
*62 Mr. James S. Botsford for appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court. After reciting the facts as above stated, he continued:
There is but one controversy in this case, and that is as to the duty of the railroad company to transfer to Wilson the stock standing in the name of the Seligmans on its books and to issue new certificates therefor. Upon the one side of that controversy is the plaintiff, a citizen of Missouri, and on the other the railroad company, a Missouri corporation. The sole purpose of the suit is to establish the duty and enforce its performance. This cannot be done without the presence of the company, for it is upon the company itself that the decree must operate. The Seligmans are made parties only in aid of the principal relief which is asked. As the stock stands in their names on the books, the company may well claim a judicial finding in the cause which shall bind them, if upon the final hearing a transfer is ordered. The suit, therefore, is in truth and in form against both the company and the Seligmans on a single cause of action, and cannot be removed unless the separate answer of the Seligmans introduces a separate controversy. This we have held in Louisville & Nashville Railroad Co. v. Ide, just decided, is not necessarily the effect of separate issues under separate defences to the same action. No relief whatever can be granted unless it is found to be the duty of the company to transfer the stock, and as to that controversy the company is an indispensable party. Central Railroad Company of New Jersey v. Mills, 113 U.S. 249; Thayer v. Life Association, 112 U.S. 717.
The order remanding the cause is
Affirmed.